Exhibit 10-BBo

AMENDMENT NUMBER 18 TO

TRANSFER AND ADMINISTRATION AGREEMENT

AMENDMENT NUMBER 18 TO TRANSFER AND ADMINISTRATION AGREEMENT (this “Amendment”),
dated as of October 31, 2012 among TECH DATA CORPORATION, a Florida corporation
(“Tech Data”), as collection agent (in such capacity, the “Collection Agent”),
TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such
capacity, the “Transferor”), LIBERTY STREET FUNDING CORP., a Delaware
corporation, (“Liberty”), CHARIOT FUNDING LLC, a Delaware limited liability
company, as successor by merger to Falcon Asset Securitization Company LLC
(“Falcon” and collectively with Liberty, the “Class Conduits”), THE BANK OF NOVA
SCOTIA, a banking corporation organized and existing under the laws of Canada,
acting through its New York Agency (“Scotia Bank”), as a Liberty Bank Investor
and as agent for Liberty and the Liberty Bank Investors (in such capacity, the
“Liberty Agent”), JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
N.A.), a national banking association (“JPMorgan Chase”), as a Falcon Bank
Investor and as agent for Falcon and the Falcon Bank Investors (in such
capacity, the “Falcon Agent”) and BANK OF AMERICA, NATIONAL ASSOCIATION, a
national banking association (“Bank of America”), as agent for Liberty, Falcon,
the Liberty Bank Investors, and the Falcon Bank Investors (in such capacity, the
“Administrative Agent”), and as a SUSI Issuer Bank Investor and Lead Arranger,
amending that certain Transfer and Administration Agreement dated as of May 19,
2000, among the Transferor, the Collection Agent, the Class Conduits (as defined
thereunder) and the Bank Investors (as amended to the date hereof, the “Original
Agreement” and said agreement as amended hereby, the “Agreement”).

WHEREAS, the Transferor has requested that the term of the Original Agreement be
extended;

WHEREAS, the Agent, the Class Conduits, the Class Agents and the Bank Investors
on the terms and conditions set forth herein, consent to such extension;

WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

SECTION 1. Amendment to Original Agreement. The Original Agreement is hereby
amended, effective as of the Effective Date, to incorporate the changes set
forth below:



--------------------------------------------------------------------------------

(a) The definition of “Commitment Termination Date” in Section 1.1 of the
Original Agreement is hereby deleted in its entirety and replaced with the
following:

““Commitment Termination Date” means, with respect to each Class, the earlier of
(i) the date on or after the Termination Date which the Transferor has
designated in a written notice to the Administrative Agent as the “Commitment
Termination Date” provided that all Aggregate Unpaids have been paid on or prior
to such date or (ii) October 31, 2014, or such later date to which such
Commitment Termination Date may be extended by Transferor, the related Class
Agent and the related Bank Investors not later than 30 days prior to the then
current Commitment Termination Date for such Class, provided, however, that the
Transferor hereby agrees that unless it notifies each Class Agent and all
related Bank Investors to the contrary prior to the commencement of such 30-day
period in each year, it shall automatically be deemed to have requested an
extension of the then current Commitment Termination Date to the date 364 days
following the then current Commitment Termination Date, and if such consent is
given and acknowledged in writing by all relevant parties, the Transferor shall
be deemed to have agreed, without any further acts or amendments, to an
extension of the Commitment Termination Date to the date 364 days from the then
current Commitment Termination Date.”

(b) The definition of “Dilution Horizon Ratio” in Section 1.1 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Dilution Horizon Ratio” means, at any time, the result of (I) the quotient,
expressed as a percentage, of (a) the aggregate amount of sales by the Seller
giving rise to Receivables in the two month period ending on the last day of the
most recent month, divided by (b) the aggregate initial Outstanding Balance of
Eligible Receivables at the last day of the most recent month, multiplied by
(II) (a) prior to the audit of agreed upon procedures to be conducted and
provided in the 2013 calendar year (the “2013 AUP”), 0.75, and (b) from and
after the 2013 AUP, the greater of (i) 0.75 and (ii) the weighted average days
lag (or weighted average dilution horizon, as applicable) for all credit memos
(excluding Receivables owed by Dell Inc. or its consolidated subsidiaries) as
most recently noted in such calendar year’s audit of agreed upon procedures
divided by 60. For the avoidance of doubt, any change to the Dilution Horizon
Ratio as a result of this clause (II)(b) will be effective as of the last day of
the month in which such final audit of agreed upon procedures report is
delivered.”

(c) The definition of “Facility Fee” in Section 1.1 of the Original Agreement is
hereby deleted in its entirety.

(d) The definition of “Fee Letter” in Section 1.1 of the Original



--------------------------------------------------------------------------------

Agreement is hereby deleted in its entirety and replaced with the following:

““Fee Letter” means the fee letter dated October 31, 2012 among the Transferor,
the Collection Agent, the Class Investors, the Administrative Agent and the
Class Agents with respect to the fees to be paid by the Transferor hereunder, as
amended, modified or supplemented from time to time.”

(e) The definition of “Program Fee” in Section 1.1 of the Original Agreement is
hereby deleted in its entirety.

(f) The following definition is hereby added to Section 1.1 of the Original
Agreement immediately following the definition of “Related Security”:

““Replacement Person” has the meaning specified in Section 8.2(d) hereof.”

(g) The following definitions are hereby added to Section 1.1 of the Original
Agreement immediately following the definition of “Unpaid Balance”:

““Unused Fee” means, with respect to each Class, the fee payable by the
Transferor to the Administrative Agent, for distribution to the Class Investors,
pursuant to Section 2.7 hereof, the terms of which are set forth in the Fee
Letter.”

““Used Fee” means, with respect to each Class, the fee payable by the Transferor
to the Administrative Agent, for distribution to the Class Investors, pursuant
to Section 2.7 hereof, the terms of which are set forth in the Fee Letter.”

(h) Section 2.7 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 2.7 Fees. Notwithstanding any limitation on recourse contained in this
Agreement, the Transferor shall pay, on the last day of each month, to the
Administrative Agent, for distribution to the Class Investors, in each case as
agreed between themselves, all of the applicable Used Fee and the applicable
Unused Fee. In addition, the Transferor shall pay to the Administrative Agent an
administrative fee as set forth in the Supplemental Fee Letter. The Transferor
acknowledges that the foregoing fees are non-refundable.”

(i) The following is added as a new Section 8.2(d):

“(d) Upon the receipt by the Transferor of a claim for reimbursement or
compensation under Section 8.2(c) by any Class Investor, if payment thereof
shall not be waived by such Class Investor, the Transferor may, at any



--------------------------------------------------------------------------------

time, request one or more of the other Class Investors in such first Class
Investor’s Class, with the consent of the related Class Agent (which consent
shall not be unreasonably withheld), to acquire and assume all or a part of such
first Class Investor’s rights and obligations (if any) hereunder (a “Replacement
Person”) and if no such other related Class Investor shall become the
Replacement Person, the Transferor shall request such claiming Class Investor
(or, in the case of a Class Conduit, its related Class Agent) to use its
commercially reasonable efforts to assist the Transferor in its attempt to
obtain a replacement bank, financial institution or commercial paper conduit, as
applicable, satisfactory to the Transferor and consented to by the Class Agent
for the applicable Class (which consents shall not be unreasonably withheld), to
become the Replacement Person. In addition, upon the receipt by the Transferor
of a claim for reimbursement or compensation under Section 8.2(c) by an
Indemnified Party other than a Class Investor or a Class Agent, if payment
thereof shall not be waived by such Indemnified Party, the Transferor may, at
any time, request the Class Agent for such Indemnified Party to obtain a
replacement bank or financial institution for such Indemnified Party, and if
such Indemnified Party has not been replaced within a reasonable period, such
Indemnified Party shall be subject to replacement upon request of the Transferor
as provided in the preceding sentence. Upon notice from the Transferor, a Class
Investor being replaced hereunder shall assign, without recourse, its rights and
obligations (if any) hereunder, or a ratable share thereof, to the Replacement
Person or Replacement Persons designated and consented to as provided in this
Section 8.2(d) for a purchase price equal to the portion of the Aggregate
Unpaids so assigned (including fees and any amounts owing under this
Section 8.2) to which such Class Investor is entitled hereunder. Notwithstanding
the foregoing, (i) no Class Investor which is a Class Agent may be replaced
pursuant to this Section 8.2(d) unless (A) it has consented to such replacement
or (B) a successor for such Class Agent has been duly appointed in accordance
with this Agreement and such Class Agent shall have received payment of all
amounts to which it is entitled hereunder; and (ii) the Transferor need not make
any request under this clause (d) if the replacement of any claiming Class
Investor or Indemnified Party would be more economically or administratively
burdensome on the Transferor than not replacing such Class Investor or
Indemnified Party or if such replacement would be unlawful.”

SECTION 2. Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor’s signature on the signature page hereto, which may
be different from the Original Agreement.

SECTION 3. Conditions Precedent. This Amendment shall not become effective until
the later of (i) October 31, 2012 and (ii) the day on which the Administrative
Agent shall have received the following:



--------------------------------------------------------------------------------

(a) A copy of this Amendment executed by each party hereto;

(b) A copy of the Resolutions of the Board of Directors of each of the
Transferor and Tech Data certified by its Secretary approving this Amendment and
the other documents to be delivered by the Transferor and Tech Data, as
applicable, hereunder;

(c) A Certificate of the Secretary of each of the Transferor and Tech Data
certifying (i) the names and signatures of the officers authorized on its behalf
to execute this Amendment and any other documents to be delivered by it
hereunder (on which Certificates the Class Conduits, the Class Agents, the
Administrative Agent and the Bank Investors may conclusively rely until such
time as the Administrative Agent shall receive from the Transferor or Tech Data,
as the case may be, a revised Certificate meeting the requirements of this
clause (c)(i)) and (ii) a copy of each of the Transferor’s and Tech Data’s
By-Laws; and

(d) The Renewal Fee shall have been received by each Class Agent pursuant to the
Fee Letter, dated as of October 31, 2012, among the parties hereto.

SECTION 4. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement. In addition, the Collection Agent hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on the date
hereof, all the representations and warranties set forth in Section 3.3 of the
Original Agreement.

SECTION 5. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns;

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 7. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any



--------------------------------------------------------------------------------

provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

SECTION 9. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “herein” or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

TECH DATA FINANCE SPV, INC.,

    as Transferor

By:  

/s/ CHARLES V. DANNEWITZ

Name:   Charles V. Dannewitz Title:   Senior Vice President & Treasurer

TECH DATA CORPORATION,

    as Collection Agent

By:  

/s/ CHARLES V. DANNEWITZ

Name:   Charles V. Dannewitz Title:   Senior Vice President & Treasurer

 

Amendment No. 18 to Transfer and Administration Agreement



--------------------------------------------------------------------------------

    LIBERTY STREET FUNDNG CORP.     By:  

/s/ Jill A. Russo

    Name:   Jill A. Russo     Title:   Vice President     CHARIOT FUNDING LLC  
  By:  

/s/ Corina Mills

    Name:   Corina Mills     Title:   Executive Director Commitment     BANK OF
AMERICA, NATIONAL ASSOCIATION, as $136,680,000     Administrative Agent and as a
SUSI Issuer Bank Investor     By:  

/s/ Steven Maysonet

      Name:  Steven Maysonet       Title:    Vice President Commitment     THE
BANK OF NOVA SCOTIA, as Liberty $135,660,000     Agent and as a Liberty Bank
Investor     By:  

/s/ Diane Emanuel

      Name:  Diane Emanuel       Title:    Managing Director Commitment    
JPMORGAN CHASE BANK, N.A, as Falcon Agent $135,660,000     and as a Falcon Bank
Investor     By:  

/s/ Corina Mills

      Name:  Corina Mills       Title:    Executive Director

 

Amendment No. 18 to Transfer and Administration Agreement